Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146463                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  AMEENA HAMOOD, f/k/a AMEENA                                                                            David F. Viviano,
  BEYDOUN, JOHN A. HAMOOD, RAMONA                                                                                    Justices
  HAMOOD, JAMAL JOHN HAMOOD, and
  CHARLENE HAMOOD,
           Plaintiffs-Counter-Defendants-
           Appellants,
  v                                                                SC: 146463
                                                                   COA: 304559
                                                                   Wayne CC: 99-911949-CH
  AL STANOWSKI and JENNY STANOWSKI,
           Defendants-Counter-Plaintiffs-
           Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           p0422                                                              Clerk